If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


KATHRYN M. RODRIGUEZ,                                                  FOR PUBLICATION
                                                                       April 21, 2022
               Plaintiff-Appellant,                                    9:05 a.m.

v                                                                      No. 356368
                                                                       Ionia Circuit Court
HIRSHBERG ACCEPTANCE CORP. and                                         LC No. 2020-034471-CZ
MODERN FINANCIAL SERVICES CORP.,

               Defendants-Appellees.


Before: RONAYNE KRAUSE, P.J., and MURRAY and O’BRIEN, JJ.

RONAYNE KRAUSE, P.J.

        In this putative class action involving allegations of unfair debt collection practices arising
out of a miscalculation of postjudgment interest, plaintiff appeals as of right the trial court’s order
granting summary disposition in favor of defendants, Hirshberg Acceptance Corp. (HAC) and
Modern Financial Services Corp. (MFSC), under MCR 2.116(C)(4) (lack of subject-matter
jurisdiction) and (C)(8) (failure to state a claim upon which relief could be granted). We affirm.

                 I. BACKGROUND FACTS AND PROCEDURAL HISTORY

        In 1995, plaintiff used a credit card issued by non-party First National Bank of Omaha
(FNBO) to purchase what she believes was a grill, incurring a financial obligation of
approximately $900. She did not fully repay her financial obligation for that purchase; on appeal,
she implies that she was unable to do so because she suffered certain medical disabilities. She
stopped making payments entirely in 2002. At some point, FNBO assigned the debt to non-party
LHR, Inc. On February 2, 2007, LHR assigned the debt to HAC. On September 7, 2007, HAC
sued plaintiff in the 64th District Court, in Ionia County. HAC contended that the written contract
was in plaintiff’s possession or lost, so it did not attach a copy of any written contract. Instead, it
attached an affidavit from its vice president, who calculated the unpaid balance of plaintiff’s debt
to be $6,241.20. HAC sought a judgment against plaintiff in that amount, plus interest, fees, and
costs. Plaintiff did not respond to the complaint, and HAC obtained a default judgment against
plaintiff. Thereafter, HAC obtained numerous writs of garnishment to collect the amount owed




                                                 -1-
under the default judgment. Each writ of garnishment indicated that postjudgment interest was
being added to the debt.

        In 2018, plaintiff filed a putative class action complaint against HAC in the United States
District Court for the Western District of Michigan. Plaintiff alleged that HAC violated the Fair
Debt Collection Practices Act (FDCPA), 15 USC 1692 et seq., and the Michigan Regulation of
Collection Practices Act (RCPA), MCL 445.251 et seq., by overstating how much plaintiff owed
and by impermissibly inflating HAC’s costs and the amount of interest it charged. Following a
procedural error, the federal action was dismissed with prejudice. Plaintiff thereafter filed a
putative class action complaint in the Ionia Circuit Court, much of which was substantively
identical to her prior federal complaint. However, plaintiff added MFSC as a defendant on the
general theory that HAC and MFSC were inextricably intertwined entities, a claim that defendants
also violated the Michigan Occupational Code, MCL 339.101 et seq., and claims seeking
declaratory and injunctive relief. Defendants responded by removing the case to federal court.
The federal court dismissed the FDCPA claims under the doctrine of res judicata, declined to
exercise supplemental jurisdiction over the state-law claims, and remanded the case back to the
trial court.

        Defendants then moved for summary disposition of plaintiff’s class actions claims.
Pursuant to MCR 2.116(C)(8) (failure to state a claim), defendants argued that MCR 3.501(A)(5)
precluded “actions” based on claimed violations of statutes that permitted recovery of statutory
damages in lieu of actual damages, and “actions” were defined by MCR 2.101 as synonymous
with lawsuits. Defendants further argued that because the RCPA and the Occupational Code both
permit recovery of statutory damages, and neither contains a provision explicitly permitting class
actions, plaintiff’s class action claims must be dismissed irrespective of the fact that she also sought
injunctive relief, declaratory relief, and actual damages. Defendants reasoned that plaintiff’s
remaining claims were for, at the most, less than $3,000 and therefore far below the Circuit Court’s
jurisdictional minimum amount of $25,000.1 Defendants therefore concluded that plaintiff’s
individual claims should be dismissed pursuant to MCR 2.116(C)(4) (lack of subject-matter
jurisdiction). Plaintiff contended that defendants’ motion was procedurally improper, MCR
3.501(A)(5) was inapplicable because she was not seeking statutory damages exclusively, and
MCR 3.501(A)(5) was an unconstitutional violation of separation of powers. Lastly, plaintiff
argued the trial court was required to maintain jurisdiction over her individual claims, either under
MCR 3.501(B)(3)(e) following its refusal to certify her class action, or because she could prove
individual damages over $25,000.

       After hearing the parties’ oral arguments and considering their briefs, the trial court agreed
with defendants. The trial court entered an order dismissing plaintiff’s class action allegations
with prejudice and dismissing plaintiff’s individual claims for lack of subject-matter jurisdiction.
This appeal followed.




1
 In her brief on appeal, plaintiff makes several statements about how much she was allegedly
overcharged, possibly indicating claimed actual damages of close to $6,000.


                                                  -2-
                                 II. STANDARDS OF REVIEW

       A grant or denial of summary disposition is reviewed de novo on the basis of the entire
record to determine if the moving party is entitled to judgment as a matter of law. Maiden v
Rozwood, 461 Mich 109, 118; 597 NW2d 817 (1999). A motion brought under MCR 2.116(C)(8)
should be granted only where the complaint is so legally deficient that recovery would be
impossible even if all well-pleaded facts were true and construed in the light most favorable to the
non-moving party. Id. at 119. Only the pleadings may be considered when deciding a motion
under MCR 2.116(C)(8). Id. at 119-120. “A motion for summary disposition under MCR
2.116(C)(4) tests the trial court’s subject-matter jurisdiction.” Mays v Governor, 506 Mich 157,
180; 954 NW2d 139 (2020). Questions of jurisdiction are reviewed de novo as questions of law,
and in deciding a motion under MCR 2.116(C)(4), the court should consider the documentary
evidence submitted by the parties. Henry v Laborers’ Local 1191, 495 Mich 260, 273; 848 NW2d
130 (2014).

        The interpretation and application of statutes, constitutional issues, rules, and legal
doctrines is reviewed de novo. Estes v Titus, 481 Mich 573, 578-579; 751 NW2d 493 (2008); Toll
Northville LTD v Twp of Northville, 480 Mich 6, 10-11; 743 NW2d 902 (2008). “When
interpreting statutes, our obligation is to discern and give effect to the Legislature’s intent as
expressed in the statutory language,” with the presumption that unambiguous language should be
enforced as written. Gladych v New Family Homes, Inc, 468 Mich 594, 597; 664 NW2d 705
(2003). Although “statutes must be construed to prevent absurd results, injustice, or prejudice to
the public interest,” Rafferty v Markovitz, 461 Mich 265, 270; 602 NW2d 367 (1999), the “ ‘absurd
result’ rule” may only be applied where statutory language is already found to be ambiguous,
Gilbert v Second Injury Fund, 463 Mich 866, 867; 616 NW2d 161 (2000), or possibly where it is
“quite impossible that the Legislature could have intended the result,” Johnson v Recca, 492 Mich
169, 192-194; 821 NW2d 520 (2012) (quotation and alteration omitted). Interpretation of a court
rule follows the general principles of statutory construction. Grievance Administrator v
Underwood, 462 Mich 188, 193-194; 612 NW2d 116 (2000). This Court has “a duty to
interpret . . . court rules as being constitutional whenever possible . . . ” In re Sanders, 495 Mich
394, 414; 852 NW2d 524 (2014).

                        III. DISMISSAL OF CLASS ACTION CLAIMS

        Plaintiff argues the trial court erred by summarily disposing of her class action claims on
the basis of MCR 3.501(A)(5). In full, MCR 3.501(A)(5) provides:

       An action for a penalty or minimum amount of recovery without regard to actual
       damages imposed or authorized by statute may not be maintained as a class action
       unless the statute specifically authorizes its recovery in a class action.

We conclude that the trial court properly granted summary disposition as to plaintiff’s class action
claims.

                                  A. SCOPE OF COURT RULE

       The Michigan Court Rules do not clearly define “an action.” However, MCR 2.101
provides that “there is one form of action known as a ‘civil action’ ” and “a civil action is


                                                -3-
commenced by filing a complaint with a court.” By implication, an “action” means an entire
lawsuit. Furthermore, our Supreme Court has construed the terms “claim” and “action” while
analyzing MCR 2.403(M)(1), concluding that “a claim consists of facts giving rise to a right
asserted in a judicial proceeding, which is an action.” CAM Constr v Lake Edgewood Condo Ass’n,
465 Mich 549, 554-555; 640 NW2d 256 (2002). “In other words, the action encompasses the
claims asserted.” Id. at 555. This Court has similarly concluded that “civil action” and “civil case”
were interchangeable terms, both of which described “a broad category of legal actions, each of
which can consist of one or more claims.” Wilcoxon v Wayne Co Neighborhood Legal Servs, 252
Mich App 549, 554-555; 652 NW2d 851 (2002). The apparent conclusion is that the preclusionary
effect of MCR 3.501(A)(5) applies to entire lawsuits, not merely to individual claims within a
lawsuit.

        We note, however, that the parties appear to have tacitly agreed that the above apparent
conclusion is not literally true: at no time did defendants argue that plaintiff’s individual claims
were precluded. We agree. Importantly, MCR 3.501(A)(5) appears within a rule expressly
addressing class actions. By necessary implication, “an action,” when read in context, means “a
class action.” In other words, where a statute provides for a minimum penalty irrespective of
actual damages, no class action may be maintained on the basis of that statute. It is, in contrast,
“quite impossible” that our Supreme Court intended MCR 3.501(A)(5) to forbid any lawsuit
whatsoever based on such a statute. Furthermore, our conclusion is supported by the staff
comment to GCR 1963, 208.1(E), the similar predecessor statute:

                This section is modeled on provisions such as N.Y. C.P.L.R. § 901(b) and
       Or.R.Civ.P. 32(L). Minimum measures of recovery, unrelated to actual damages,
       found in some regulatory statues (see, e.g. M.C.L.A § 445.360[2]; M.S.A.
       19.853[20][2], M.C.L.A. § 445.243[2]; M.S.A. 19.655[53][2] are designed to
       reduce the disincentive to bring actions challenging violations that results from the
       relativity small damages suffered by any individual. The class action device for
       bringing together many such claims achieves the same purpose, making the
       minimum damages provisions unnecessary. In addition, allowing recovery of the
       minimum damage as to each of a large number of class members might often
       impose an unreasonable and unintended penalty of a defendant.

Staff comments are not authoritative, but they nevertheless offer valuable insight. Law Offices of
Jeffrey Sherbow, PC v Feiger & Feiger, PC, 507 Mich 272, 293 n 39; 968 NW2d 367 (2021). The
genesis of the court rule was clearly a concern regarding unintended consequences of certain kinds
of class actions only. In conclusion, claims based on violations of statutes that provide minimum
damages in lieu of actual damages may not be brought as class actions, absent language in the
statute expressly permitting such class actions.

                        B. CONSTITUTIONALITY OF COURT RULE

      Plaintiff contends that MCR 3.501(A)(5) violates the separation-of-powers doctrine by
impermissibly infringing on the Legislature’s domain of passing substantive laws and deciding
whether to cap statutory damages. We disagree.




                                                -4-
        Pursuant to Const 1963, art 3, § 2, “[t]he powers of government are divided into three
branches: legislative, executive and judicial,” and that, “[n]o person exercising powers of one
branch shall exercise powers properly belonging to another branch except as expressly provided
in this constitution.” Our Constitution provides that “[t]he supreme court shall by general rules
establish, modify, amend and simplify the practice and procedure in all courts of this state.” Const
1963, art 6, § 5. The Legislature, on the other hand, has “the power to make laws.” Slis v Michigan,
332 Mich App 312, 344; 956 NW2d 569 (2020) (citation omitted). “[T]he boundaries between
[the branches of government] need not be airtight” and “the separate powers were not intended to
operate with absolute independence.” Makowski v Governor, 495 Mich 465, 482; 852 NW2d 61
(2014) (quotation marks, citation, and alterations omitted). Nevertheless, our Supreme Court “is
not authorized to enact court rules that establish, abrogate, or modify the substantive law.”
McDougall v Schanz, 461 Mich 15, 27; 597 NW2d 148 (1999). Therefore, deciding the
constitutionality of a court rule requires consideration of “whether the [court rule] addresses purely
procedural matters or substantive law.” Id.

         Plaintiff contends MCR 3.501(A)(5) went beyond the Court’s constitutional authority to
create rules regarding practice and procedure, and amounted to an amendment of substantive law
in all statutes that allow for statutory minimum damages, do not cap those damages, and do not
contain a specific statutory clause allowing or barring a class action lawsuit to collect those
damages. In particular, plaintiff claims the rule “strip[ped] away a substantive right of each
putative class member to recover statutory monies under the plain language of” such statutes.
However, the court rule does no such thing.

         As discussed above, the court rule in no way restricts the right of individuals to bring their
own claims under such statutes. Class actions are, in part, a way for plaintiffs to recover despite
having individually suffered harms too small to make a lawsuit economically viable. See Eisen v
Carlisle and Jacquelin, 417 US 156, 161; 94 S Ct 2140; 40 L Ed 2d 732 (1974). However, we
note that under the RCPA and the Occupational Code, such individual claims, if successful, may
entitle plaintiffs to reasonable attorneys’ fees and court costs if the defendant’s violation was
willful. MCL 445.257(2); MCL 339.916(2). At least as applied to this matter, the availability of
attorneys’ fees and court costs in addition to statutory damages obviates the problem of individual
lawsuits being intrinsically unviable. Furthermore, the court rule expressly states that it does not
apply where the Legislature has specifically authorized class action recovery in a statute. We
presume the Legislature is aware of the language of the court rule, see Waterford Sch Dist v State
Bd of Ed, 98 Mich App 658, 666; 296 NW2d 328 (1980), especially because the Legislature did
in fact specifically authorize class action recoveries in other statutes where minimum damages are
available. See MCL 445.1681 (Mortgage Brokers, Lenders, and Servicers Licensing Act, MCL
445.1651 et seq.); MCL 445.911 (Michigan Consumer Protection Act, MCL 445.901 et seq.);
MCL 445.815 (act regulating certain advertisements, MCL 445.811 et seq.).

       We conclude that MCR 3.501(A)(5) does not abrogate any substantive right granted by the
Legislature, and it does not violate the separation-of-powers doctrine.

                             C. APPLICABILITY OF COURT RULE

        A plaintiff who prevails in an action brought under the RCPA is entitled to “the amount of
actual damages or $50.00, whichever is greater.” MCL 445.257(2). A plaintiff who prevails in an


                                                 -5-
action under the Occupational Code is similarly entitled to “the amount of actual damages or
$50.00, whichever is greater.” MCL 339.916(2). Both statutes therefore provide for “a penalty or
minimum amount of recovery without regard to actual damages,” and the parties agree neither the
RCPA nor the Occupational Code contain provisions specifically permitting class actions.

        Plaintiff argues that MCR 3.501(A)(5) does not apply to her lawsuit because she and the
other class members can prove they suffered actual damages. Plaintiff’s argument is generally
that MCR 3.501(A)(5) limits its applicability to cases exclusively seeking a penalty or statutory
minimum damages. For example, she claims because she is also seeking actual damages,
declaratory relief, and a permanent injunction, her class action is not barred under MCR
3.501(A)(5). However, as discussed, the court rule applies to the action, not to particular claims,
other than the divide between individual and class claims. Furthermore, the count in plaintiff’s
complaint for violations of the RCPA and the Occupational Code sought relief in favor of both
herself and the putative class in the form of, inter alia, “statutory and actual damages allowed
under the RCPA and/or [Occupational Code.]” Plaintiff clearly sought statutory minimum
damages, where available, so she necessarily brought “[a]n action for a penalty or minimum
amount of recovery without regard to actual damages imposed or authorized by” the RCPA and
Occupational Code, which do not “specifically authorize[] recovery in a class action.” MCR
3.501(A)(5).

        Plaintiff argues that her separate claims for injunctive and declaratory relief should not be
bared by MCR 3.501(A)(5). As discussed, the court rule does not preclude plaintiff from pursuing
individual claims premised on violations of the RCPA and the Occupational Code, whether for
injunctive relief, declaratory relief, or money damages. Plaintiff did present a separate
“declaratory judgment” count and a separate “permanent injunction” count in her complaint.
However, the nature of a claim is not determined by the form or manner of presentation of a
complaint, but rather by considering the underlying substance of the complaint. Hartford v
Holmes, 3 Mich 460, 463 (1855); Norris v Lincoln Park Police Officers, 292 Mich App 574, 582;
808 NW2d 578 (2011). Furthermore, a claim for equitable relief is not an independent, standalone
cause of action; rather, it is a remedy that must be supported by a cause of action. Henry v Dow
Chemical Co, 473 Mich 63, 96-97; 701 NW2d 684 (2005). Plaintiff’s requests for equitable relief
premised on violations of the RCPA and Occupational Code are not practically severable from her
action for statutory minimum damages under the same statutes.2

                                  D. PROCEDURAL MATTERS

        Plaintiff finally argues that defendants were not permitted to move for summary disposition
of her class action claims under MCR 2.116(C)(8) until she first moved to certify the class under
MCR 3.501(B)(1). However, MCR 2.116(D)(4) provides that a motion for summary disposition
under MCR 2.116(C)(8) “may be raised at any time, regardless of whether the motion is filed after
the expiration of the period in which to file dispositive motions under a scheduling order entered


2
  The jurisdiction of the circuit courts to hear claims for equitable relief is therefore irrelevant to
the disposition of plaintiff’s class action claims under the circumstances of this case. Therefore,
we need not address plaintiff’s arguments regarding the jurisdiction of the circuit court to hear
claims for injunctive or declaratory relief as those arguments pertain to her class action claims.


                                                 -6-
pursuant to MCR 2.401.” Furthermore, the only timing restriction on putative class action
defendants pertains to when such defendants could file a notice of a plaintiff’s failure to certify a
class. MCR 3.501(B)(2). Otherwise, the court rules contain no such limitation on when a party
can move for summary disposition under MCR 2.116(C)(8). MCR 2.116(D)(4).

       In sum, the trial court properly concluded that MCR 3.501(A)(5) applied to plaintiff’s
complaint and that she was barred from maintaining a class action, and the trial court then properly
disposed of any class action claims found in the lawsuit because they failed to state a claim upon
which relief could be granted.3

                           IV. PLAINTIFF’S INDIVIDUAL CLAIMS

        Plaintiff argues the trial court erred by summarily disposing of her individual claims under
MCR 2.116(C)(4), arguing that the trial court erred for several distinct reasons4 in determining that
it lacked subject matter jurisdiction over those claims. We disagree.

                       A. JURISDICTIONAL AMOUNT OF DAMAGES

        Plaintiff argues that she pleaded individual actual damages in excess of the circuit court’s
jurisdictional threshold of $25,000. Circuit courts in Michigan are courts of general jurisdiction
by default, except where a constitutional provision or a statute confers exclusive jurisdiction upon
another court. Meisner Law Group PC v Weston Downs Condo Ass’n, 321 Mich App 702, 715-
716; 909 NW2d 890 (2017). The circuit courts lack jurisdiction over actions in which the amount
in controversy could not exceed $25,000, as determined at the outset of the proceedings on the
basis of the allegations in the complaint. Id. at 714-716. Generally, “in its subject-matter
jurisdiction inquiry [a court] determines the amount in controversy using the prayer for relief set
forth in the plaintiff’s pleadings, calculated exclusive of fees, costs, and interest.” Hodge v State
Farm Mut Ins Co, 499 Mich 211, 223-224; 884 NW2d 238 (2016). However, when deciding a
motion for summary disposition under MCR 2.116(C)(4), which requires a court to consider
evidence in the record, a circuit court must go beyond the pleadings to determine whether the
amount in controversy could not exceed $25,000. Meisner Law Group PC, 321 Mich App at 717-
718. Furthermore, although an award of attorneys’ fees provided by statute or by contract may be
considered part of the amount in controversy, a reasonable estimate of the probable value of those
fees should be provided by the party seeking those fees.5 See ABCS Troy, LLC v Loancraft, LLC,


3
 At oral argument, plaintiff suggested that consumers may be confused and disadvantaged by the
application of MCR 3.501(A)(5), but such public policy arguments must be addressed by the
Legislature, which, as discussed, could have authorized class actions under the RCPA or the
Occupational Code but chose not to do so.
4
 One of those reasons is that the motion for summary disposition was procedurally improper. We
have already discussed why we disagree with this argument.
5
  Defendant argues that this is contrary to our Supreme Court’s holding in Hodge, but that
conclusion is not obvious. In Hodge, the plaintiff had affirmatively asserted that she sought
damages of less than $25,000 but ultimately presented proof at trial of damages considerably in



                                                -7-
___ Mich App ___, ___; ___ NW2d ___ (2021) (Docket No. 349835); slip op at 4-7; Peters v
Gunnell, Inc, 253 Mich App 211, 224 n 10; 655 NW2d 582 (2002).

       Affording the maximum possible generosity to plaintiff’s complaint, plaintiff has arguably
claimed that she individually suffered actual damages of at most $6,000. As a result, plaintiff
simply has not pleaded individual claims in excess of the jurisdictional amount to avoid the
exclusive jurisdiction of the district court. MCL 600.8301(1).

        In responding to defendants’ motion for summary disposition, plaintiff contended she
could prove damages above the jurisdictional amount. She alleged she suffered special damages
in the form of clearing the public record of misinformation about the amount of debt she owed
defendants. Although plausible, plaintiff never offered any kind of estimate of those special
damages, nor did she offer any specific evidence of those special damages. A party opposing
summary disposition need not be able to immediately prove their case. Durant v Stahlin, 375 Mich
628, 645-647; 135 NW2d 392 (1965) (SOURIS, J.); Morales v Auto-Owners Ins Co, 458 Mich 288,
304; 582 NW2d 776 (1998). However, a party opposing summary disposition must provide more
than speculation or possibility. Meisner Law Group PC, 321 Mich App at 723. Plaintiff has not
provided more than a mere possibility.

        Plaintiff also argued that the attorney fees to which she could be entitled under the RCPA
or Occupational Code would exceed the circuit court’s jurisdictional minimum amount. However,
plaintiff never provided the trial court with a reasonable estimate of what her probable fees would
be to pursue her individual claims. See ABCS Troy, LLC, ___ Mich App at ___, slip op at 7. On
appeal, plaintiff asserts that, considering the entirety of the case, from drafting the complaint
through a projected appeal to our Supreme Court, she could reasonably expect to incur attorneys’
fees in excess of $25,000. We presume attorney fees would include those incurred in appellate
proceedings, absent statutory language to the contrary. Bloemsma v Auto Club Ins Ass’n, 190
Mich App 686, 690; 476 NW2d 487 (1991). Nevertheless, MCL 445.257(2) and MCL 339.916(2)
both provide for “reasonable attorney’s fees and court costs incurred in connection with the
action.” Under the circumstances, “the action” would mean only plaintiff’s individual claims, and
“reasonable” fees and costs do not necessarily include all expenses incurred. Plaintiff would



excess of that amount, and our Supreme Court held that the district court’s jurisdiction should be
assessed on the basis of the pleadings rather than the proofs. Hodge, 499 Mich at 213-214, 219-
220, 223-224. Here, plaintiff requested statutory attorneys’ fees on the face of her complaint. We
think that Hodge does not preclude the inclusion of such attorney fees within the amount in
controversy, so long as plaintiff provided a reasonable estimate of those fees, and so long as the
estimate is made in good faith. See Krolczik v Hyundai Motor America, 507 Mich 966; 959 NW2d
720 (2021). In any event, we are required to follow Meisner Law Group PC and ABCS Troy, LLC
pursuant to MCR 7.215(J)(1). Plaintiff suggested at oral argument that ABCS Troy had been
overruled in part by Silverman v Korn (On Remand), ___ Mich App ___; ___ NW2d ___ (2021)
(Docket No. 350830). However, Silverman did not address statutory attorney fees in the context
of the amount in controversy, but rather only addressed whether a corporation and individual could
recover attorney fees when representing themselves under a contract fee provision. We are
unpersuaded that Silverman is relevant to this matter.


                                               -8-
therefore clearly not be entitled to all of the attorney fees she may incur. In any event, plaintiff
has merely offered a conclusory statement about what might be possible, without any supporting
evidence and essentially conjectural reasoning. Mitcham v City of Detroit, 355 Mich 182, 203; 94
NW2d 388 (1959). We are unable to find support in the record or in plaintiff’s arguments for the
proposition that the amount in controversy, as to plaintiff’s individual claims, exceeded $25,000.

                                B. CONTINUING JURISDICTION

        Plaintiff also relies on MCR 3.501(B)(3)(e), which provides that “[i]f [class] certification
is denied or revoked, the action shall continue by or against the named parties alone.” Id. The
plain import of this court rule is that dismissal of plaintiff’s class action claims does not, by itself,
require or permit dismissal of plaintiff’s individual claims. However, nothing in this court rule
specifies that the action cannot subsequently be dismissed for other reasons, such as a lack of
subject matter jurisdiction. Indeed, unlike plaintiff’s separation-of-powers argument discussed
above, to construe MCR 3.501(B)(3)(e) as granting a circuit court subject matter jurisdiction over
claims that would not otherwise be within the circuit court’s jurisdiction, merely because the
complaint sought class certification, would violate the principle of separation of powers. See In
re Estate of Gordon, 222 Mich App 148, 153-154; 564 NW2d 497 (1997). Furthermore, such a
construction would invite the kind of artful pleading and elevation of form over substance that
courts in Michigan have long condemned. See Hartford, 3 Mich at 463. The trial court properly
did not dismiss plaintiff’s individual claims on the basis of its dismissal of plaintiff’s class action
claims, and it recognized that plaintiff’s individual claims likely would continue, albeit in district
court. MCR 3.501(B)(3)(e) required nothing more of the trial court.

                                 C. EQUITABLE JURISDICTION

         We note that plaintiff has raised various arguments generally asserting that the circuit court
has exclusive jurisdiction over actions for declaratory or injunctive relief. For the reasons
discussed, those arguments are irrelevant as to plaintiff’s class action claims. Plaintiff’s request
for relief does include remanding “her individual claims,” including her claims for declaratory and
injunctive relief, to the trial court. However, we are unable to discern any substantive argument
seeking to maintain any individual claims for injunctive or declaratory relief, and as discussed, we
are not persuaded that plaintiff’s requests for equitable relief can stand alone from her legal claims
under the RCPA and the Occupational Code. We are therefore unpersuaded that the trial court
erred in dismissing plaintiff’s individual claims in their entirety for lack of subject matter
jurisdiction.

        In any event, the general rule is that the district court lacks any jurisdiction over injunctive
or equitable matters. MCL 600.8315. Nevertheless, the district court is not totally without
equitable powers. The district court is a court of record, MCL 600.8101(1), and therefore may
declare the rights of parties to a controversy otherwise within its jurisdiction, MCR 2.605(A).
Furthermore, “the district court has equitable jurisdiction and authority concurrent with that of the
circuit court in,” among other matters, “cases brought under chapter 84,” which governs small
claims. MCL 600.8302(1)-(2). When plaintiff’s complaint was filed, the small claims division
had jurisdiction of up to $6,000. MCL 600.8401(c). Notably, plaintiff’s complaint did not seek
attorneys’ fees for her equitable claims, and as discussed, $6,000 is the most that otherwise appears



                                                  -9-
to potentially be in controversy. We are therefore equally unpersuaded by plaintiff’s argument
that she had no other venue in which to pursue her claims for equitable relief.

       Affirmed.

                                                         /s/ Amy Ronayne Krause
                                                         /s/ Christopher M. Murray
                                                         /s/ Colleen A. O’Brien




                                             -10-